DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph [0009], line 6, “dive” should read --drive--.  In paragraph [0032], line 3, “146, 148” should read --246, 248--.   
Appropriate correction is required.
The drawings are objected to because in fig. 4, there are two occurrences of numeral 222.  The topmost occurrence should apparently be replaced with “224” (see fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1, 16, 17 and 19 are objected to because of the following informalities:  In claim 1, line 8 and claim 19, line 9, “dive” should read --drive--.  Claim 16 should depend from claim 15 to provide antecedent basis for “each leg” in claim 16.  Claim 17 should depend from claim 15 or 16, to provide antecedent basis for “the plurality of legs” in claim 17.  
Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al 5,546,777.
Re claim 1, Liu et al teaches an electronic deadbolt and drive system, comprising a housing 1, a deadbolt 2 to extend or retract from the housing, a drive system disposed at least partially within the housing, which comprises an electric motor 4, a leadscrew 3 within the housing, the leadscrew coupled between the motor and the deadbolt and rotatable about an axis to drive the deadbolt, and a flexible coupling  disposed between the motor and the leadscrew.





    PNG
    media_image1.png
    579
    1061
    media_image1.png
    Greyscale





Re claim 2, Liu et al teaches the flexible coupling as including a drive hub 513 in the above fig. 2 

comprising at least one drive lug DL, a driven hub DH comprising at least one driven lug DNL, and a 

flexible collar 51 disposed at least partially between the at least one drive lug DL and the at least one 

driven lug DNL.

Re claim 3, the drive lug DL and driven lug DNL extend radially relative to the longitudinal axis which 

extends through the assembly.

Re claim 4, the leadscrew 3 has a first end 32 threadedly coupled to the deadbolt  2 and a second end 

comprises the driven hub DH.

Re claim 5, the driven hub DH is integral with the second end of the leadscrew.

Re claim 9, the housing 1 defines the longitudinal axis.

Re claim 10, the flexible coupling is capable of absorbing torsional loads generated by movement of the 

deadbolt.

Re claim 11, Liu et al teaches a drive system for a lock comprising a locking element 2 and a housing 1, 

the drive system comprises a motor 4, a rotatable shaft 41 coupled to the motor and rotatable about a l

longitudinal axis, a drive hub 513, coupled to the rotatable shaft, a driven hub DH rotationally engaged 

with the drive hub through the flexible collar 51, a leadscrew 3 coupled to the driven hub, wherein 

rotation of the leadscrew 3 extends and retracts the locking element 2 from the housing 1, and the 

collar 51 is disposed at least partially between the drive hub and the driven hub, and is capable of 

absorbing torsional loads between the drive hub and the driven hub.

Re claim 14, the driven hub is integral with the leadscrew.

Re claim 18, the motor 4, shaft 41 and leadscrew 3 are aligned along the longitudinal axis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al 5,546,777 in view of Chang 6,813,916.
Re claim 12, Chang teaches that it is well known to include at least one gear 41 with a motor 44 and its rotatable shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one gear with the motor 4 and its shaft 41 of Liu et al, in view of the teaching of Chang, to provide expected power transmission between the motor and its deadbolt.
Claims 6-8, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Liu et al 5,546,777 is not regarded as teaching a driven hub having a pair of driven lugs coupled to the leadscrew.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 23, 2022